     Case 1:17-cr-10281-PBS Document 118 Filed 12/26/18 Page 1 of 12
                                                                            1




 1                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
 2

 3       UNITED STATES OF AMERICA,                  )
                                                    )
 4                       Plaintiff                  )
                                                    )
 5                -VS-                              ) Criminal No. 17-10281-PBS
                                                    ) Pages 1 - 11
 6       DALNOVIS DELAROS ARIAS and                 )
         MINERVA RUIZ,                              )
 7                                                  )
                         Defendants                 )
 8

 9

10                                   RULE 11 HEARING

11                                      -EXCERPT-

12

13

14                       BEFORE THE HONORABLE PATTI B. SARIS
                         UNITED STATES CHIEF DISTRICT JUDGE
15

16

17                                       United States District Court
                                         1 Courthouse Way, Courtroom 19
18                                       Boston, Massachusetts 02210
                                         October 1, 2018, 9:39 a.m.
19

20

21

22

23                             LEE A. MARZILLI
                            OFFICIAL COURT REPORTER
24                        United States District Court
                          1 Courthouse Way, Room 7200
25                            Boston, MA 02210
                                (617)345-6787
     Case 1:17-cr-10281-PBS Document 118 Filed 12/26/18 Page 2 of 12
                                                                       2




 1    A P P E A R A N C E S:

 2         LEAH B. FOLEY, ESQ. and LAUREN GRABER, ESQ.,
      Assistant United States Attorneys, Office of the United States
 3    Attorney, 1 Courthouse Way, Room 9200, Boston, Massachusetts,
      02210, for the Plaintiff.
 4
           DAVID J. GRIMALDI, ESQ., David J. Grimaldi, P.C.,
 5    675 Massachusetts Avenue, Cambridge, Massachusetts, 02139, for
      the Defendant, Dalnovis Delarosa Arias.
 6
           SEAN P. GLEASON, ESQ., Gleason Law Offices, P.C.,
 7    163 Merrimack Street, Haverhill, Massachusetts, 01830, for the
      Defendant, Minerva Ruiz.
 8
      ALSO PRESENT:     Gabriel Hadad, Spanish Interpreter.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-10281-PBS Document 118 Filed 12/26/18 Page 3 of 12
                                                                               3




 1                         P R O C E E D I N G S

 2               THE CLERK:     Court calls Criminal Action 17-10281,

 3    United States v. Arias and Ruiz.        Could counsel please identify

 4    themselves.

 5               MS. FOLEY:     Good morning, your Honor.     Leah Foley for

 6    the United States.

 7               MS. GRABER:     Good morning, your Honor.     Lauren Graber

 8    for the United States.

 9               MR. GRIMALDI:     Good morning, your Honor.      David

10    Grimaldi for Mr. Delarosa Arias.

11               MR. GLEASON:    Good morning, your Honor.      Sean Gleason

12    for Ms. Minerva Ruiz.

13               THE COURT:     All right, do you want to swear in the

14    Interpreter.

15               (Interpreter Hadad duly sworn.)

16               THE COURT:     Everyone please be seated.

17               Why are we here today, Ms. Foley?       Do you know?

18               MS. FOLEY:     Yes, your Honor.    My understanding was

19    that Mr. Delarosa was planning to plead guilty today to the

20    charges, and that the codefendant, Minerva Ruiz, is planning to

21    proceed to trial.     A couple of --

22               THE COURT:     I noticed -- and I say this only because

23    this was called for half an hour ago, and I know you've been in

24    having deep and serious discussions, so I didn't know if

25    basically we're in a definite course to trial.
     Case 1:17-cr-10281-PBS Document 118 Filed 12/26/18 Page 4 of 12
                                                                             4




 1                MS. FOLEY:   I believe we are, your Honor.       Mr. Gleason

 2    and I both were planning to ask the Court to continue the trial

 3    against Ms. Ruiz for approximately one month, and that is

 4    mainly -- we had filed a motion to continue previously because

 5    Mr. Gleason wasn't available October 1 and there was another

 6    conflict, and we had suggested a date in November or early

 7    December after consulting with your clerk.         And I apologize for

 8    not being here for the pretrial conference, but I was in trial

 9    in front of Judge Burroughs at the time; and I understand after

10    that, that the trial date had gotten set for October 9.          And

11    the government immediately contacted Mr. Gleason because the

12    government is not prepared to start this trial on October 9

13    because there are still some issues with getting the

14    cooperating witness authorized through HSI headquarters to

15    testify.

16                THE COURT:   I don't know what HSI is.

17                MS. FOLEY:   I'm sorry.    Homeland Securities

18    Investigation.

19                THE COURT:   Oh, I see.

20                MS. FOLEY:   This was news to me that this new

21    procedure or policy was in place.        I had absolutely -- I had

22    never heard of that before and had never encountered it before.

23    So therefore the government and defense were going to be

24    asking --

25                THE COURT:   Right, but at least for purposes of
     Case 1:17-cr-10281-PBS Document 118 Filed 12/26/18 Page 5 of 12
                                                                              5




 1    today -- I'll deal with what date we should continue it to -- I

 2    thought we should do a plea.       I don't know whether Ms. Ruiz

 3    needs to be here for the plea, unless she wants to be.

 4               Mr. Gleason, what do you think?

 5               MR. GLEASON:    Judge, I don't think she would care to

 6    be here for the plea.

 7               THE COURT:     All right, I'm just asking, and I know --

 8    so let's come up with a trial date right now.          I have other

 9    things on obviously, so it's not so easy to -- how long a trial

10    is this?

11               MS. FOLEY:     Your Honor, if it's just against Ms. Ruiz,

12    the government expects it would be no longer than three days,

13    including jury selection, but notwithstanding --

14               THE COURT:     Do you have any witnesses?     Do you know?

15               MR. GLEASON:    No, your Honor.     It would just be the

16    defendant, if any.

17               THE COURT:     Well, all right.    Well, that's a big one,

18    so let's -- when's our next -- you on the 9th -- when can we do

19    it in November?     I have a little bit of a problem because it's

20    a District Court retreat one of those periods of time.

21               MS. FOLEY:     And, your Honor, the only other kind of

22    complicating factor is, I am scheduled to start trial in front

23    of Judge O'Toole on October 15.        The defense counsel in that

24    case filed a motion to continue until October 29, but

25    Judge O'Toole hasn't ruled on that motion yet.          If that
     Case 1:17-cr-10281-PBS Document 118 Filed 12/26/18 Page 6 of 12
                                                                              6




 1    happens, the government would be in trial for no more than

 2    three to four days.      So we can start the week after, but

 3    October 29 is just unavailable, but anytime after October 29.

 4               (Discussion between the Court and Clerk.)

 5               THE COURT:     Here's the problem:    I'm on with our court

 6    judicial retreat Monday.      I have to fly down to Washington too,

 7    so I'm not here the 7th, 8th, and 9th of November.           We could

 8    potential impanel, go the 5th and 6th, and then go the entire

 9    following week, although there's Veterans Day in there.

10               MS. FOLEY:     Starting on the 13th would be fine for the

11    government.

12               THE COURT:     Do you want to start on the 13th?

13               MR. GLEASON:    That would be fine for the defense also.

14               MS. FOLEY:     Yes, your Honor.    We believe, even if we

15    pick a jury on the 13th, I know your Honor is very efficient at

16    picking a jury, and therefore we could probably be done with

17    testimony by close of business on the Thursday, close on the

18    Friday, and that would just push into the week of Thanksgiving,

19    but it would only be for deliberations.

20               THE COURT:     There may be some all-day conference that

21    I'm speaking at, so we would probably go the 13th, 14th, 16th,

22    and, if necessary, 19th, 20th.

23               MS. FOLEY:     That's fine.

24               MR. GLEASON:    Yes, your Honor, that's fine.

25               THE COURT:     And I would think about maybe going full
     Case 1:17-cr-10281-PBS Document 118 Filed 12/26/18 Page 7 of 12
                                                                             7




 1    days just to finish it.

 2               MS. FOLEY:     That would be great, your Honor.

 3               THE COURT:     So we're not back up against everybody's

 4    Thanksgiving plans.

 5               MR. GLEASON:    Yes, your Honor.

 6               MS. FOLEY:     Yes.   Yes, if we go full days, the

 7    government is confident we could have it done.

 8               THE COURT:     So the 12th of course is Veterans Day, so

 9    we would be impaneling on the 13th.

10               MS. FOLEY:     And, your Honor, the government is also

11    open, to insure that we were done that week, if the Court would

12    prefer to impanel on the 5th and just tell the jurors that they

13    will be starting on the 13th.

14               THE COURT:     Well, I think -- well, you said it's

15    just -- how many witnesses do you have?

16               MS. FOLEY:     We haven't worked out stipulations yet,

17    but if we are not calling a chemist, the government believes we

18    will have no more than five witnesses.

19               THE COURT:     And at this point possibly, if the

20    defendant went, obviously that would take a full morning.

21               MR. GLEASON:    Yes, your Honor.

22               THE COURT:     All right.   Well, why don't we go for the

23    13th.   I have a major trial starting right after Thanksgiving

24    where somebody is in custody.       Now, if for some reason we can

25    move it back a week, I could potentially do that too, so, in
     Case 1:17-cr-10281-PBS Document 118 Filed 12/26/18 Page 8 of 12
                                                                               8




 1    other words, do Monday, Tuesday, if you weren't on trial in

 2    front of Judge O'Toole, so --

 3               MS. FOLEY:     I will be available on November 5.     The

 4    trial that's going to start either the 15th or 29th would

 5    definitely be over.

 6               THE COURT:     I see.     Would you want to go the 15th if

 7    the O'Toole trial gets bumped?

 8               THE CLERK:     The 5th.

 9               THE COURT:     No, you say you can't go the 9th.

10               MS. FOLEY:     So, your Honor, because of this issue with

11    headquarters --

12               THE COURT:     So would it be over by the --

13               MS. FOLEY:     No.   The government -- we could start on

14    the 29th if Judge O'Toole denies the motion.

15               THE COURT:     I can't do that, so let's just leave it

16    for the 13th.

17               MS. FOLEY:     And we will impanel on the 13th, not the

18    5th?    Okay.

19               THE COURT:     Yes, I'll exclude all time under Speedy

20    Trial Act.

21               (Discussion between the Court and Clerk.)

22               THE COURT:     She's still out.     There's no objection to

23    that?

24               MR. GLEASON:    No, your Honor.

25               THE COURT:     And other than, of course, the government
     Case 1:17-cr-10281-PBS Document 118 Filed 12/26/18 Page 9 of 12
                                                                                  9




 1    bears the burden of proof beyond a reasonable doubt, is this an

 2    alibi or --

 3               MR. GLEASON:    Judge, we had submitted a jury

 4    instruction this morning with regard to, our position is, if

 5    she was present, it doesn't necessarily --

 6               THE COURT:     Mere presence defense, okay.      Okay, that's

 7    fair enough.    I mean, that's a standard jury instruction, so --

 8               MS. FOLEY:     Yes, and the government obviously has

 9    other evidence that we believe shows involvement as charged.

10               THE COURT:     Other than the fact she was present in the

11    apartment.

12               MS. FOLEY:     Yes.   We have a lengthy recorded in-person

13    meeting in which the defendant -- a cooperator was nervous

14    about talking so freely in front of Ms. Ruiz, and on recording

15    she tells the cooperator, "Relax.        I'm in on this."        And then

16    we find during a search warrant of her house more incriminating

17    evidence, including some phone numbers that were tied to an

18    ongoing investigation, and also bus tickets for Greyhound in

19    her name from New York.      And the day before, two days before,

20    the codefendant had told the cooperator, "I just got back from

21    New York with the stuff, so I'm ready to go."          So I just put

22    that on the record because --

23               THE COURT:     So that statement is in a wire, "I --"

24               MS. FOLEY:     Yes.   Those statements were recorded by

25    the cooperator, who was having a conversation with
     Case 1:17-cr-10281-PBS Document 118 Filed 12/26/18 Page 10 of 12
                                                                                10




 1     Mr. Delarosa.    But during the execution of the search warrant

 2     at Defendant Ruiz's house, inside of her purse, they found the

 3     bus tickets for the two codefendants.

 4                 THE COURT:     All right.     Well, so it's a trial, so --

 5                 MS. FOLEY:     Yes, and I just put that on the record

 6     because the government and defense haven't had the opportunity

 7     to really talk about what, you know, the government is going to

 8     be presenting at trial, and I just say that for the benefit of

 9     Ms. Ruiz.

10                 THE COURT:     The cooperator would have Jencks

11     statements and that sort of thing you'll have to turn over?

12                 MS. FOLEY:     Yes, your Honor.

13                 THE COURT:     All right, so there it is.    At this point,

14     as a betting person, over fifty percent likelihood of a trial?

15                 MR. GLEASON:    Yes, Judge.

16                 THE COURT:     Okay.

17                 (Discussion between the Court and Clerk.)

18                 THE CLERK:     Gabriel, are you available the week of the

19     trial?

20                 THE INTERPRETER:       Yes.

21                 THE CLERK:     Okay, thank you.

22                 THE COURT:     So at this point I don't need you anymore,

23     Mr. Gleason.

24                 MR. GLEASON:    Thank you, your Honor.

25                 THE COURT:     Unless you want to say.
     Case 1:17-cr-10281-PBS Document 118 Filed 12/26/18 Page 11 of 12
                                                                        11




 1               MR. GLEASON:    No.    Thank you, your Honor.

 2               THE COURT:     And your client can leave, and she's under

 3     the same conditions of release.

 4               MR. GLEASON:    Yes.       Thank you, your Honor.

 5               (Attorney Gleason and Defendant Ruiz leave the

 6     courtroom.)

 7

 8                                 *    *    *

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-10281-PBS Document 118 Filed 12/26/18 Page 12 of 12
                                                                        12




 1                             C E R T I F I C A T E

 2

 3
       UNITED STATES DISTRICT COURT )
 4     DISTRICT OF MASSACHUSETTS    ) ss.
       CITY OF BOSTON               )
 5

 6

 7               I, Lee A. Marzilli, Official Federal Court Reporter,

 8     do hereby certify that the foregoing EXCERPT transcript,

 9     Pages 1 through 11 inclusive, was recorded by me

10     stenographically at the time and place aforesaid in

11     Criminal No. 17-10281-PBS, United States of America v. Minerva

12     Ruiz, et al, and thereafter by me reduced to typewriting and is

13     a true and accurate record of the proceedings.

14               Dated this 26th day of December, 2018.

15

16

17

18

19
                       /s/ Lee A. Marzilli
20                     __________________________________
                       LEE A. MARZILLI, CRR
21                     OFFICIAL COURT REPORTER

22

23

24

25
